 


                                 IN THE UNITED STATES DISTRICT COURT
                               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                         :   CRIMINAL NO. 1:18-CR-28
                                                                 :
                             v.                                  :   (Chief Judge Conner)
                                                                 :
GREGORY A. JACKSON,                                              :
                                                                 :
                                            Defendant            :

                                                               ORDER

              AND NOW, this 13th day of November, 2018, upon consideration of the

motion (Doc. 69) in limine by defendant Gregory A. Jackson (“Jackson”) seeking to

preclude evidence of his past convictions and unlawful conduct, wherein Jackson

argues: first, that any evidence or testimony as to his 1990 conviction for attempted

burglary; 1991 conviction for manufacturing, delivering, or possessing with intent to

manufacture or deliver a controlled substance; his 1992 convictions for murder and

robbery; his 2012 illegal re-entry into the United States; and his 2017 drug

distribution activities is inadmissible character evidence under Federal Rule of

Evidence 404,1 (Doc. 70 at 1-4; see also Doc. 73 at 3-4); and second, that any evidence

or testimony pertaining to Jackson’s 1990 attempted burglary conviction, 1991 drug

conviction, and 1992 murder and robbery convictions2 should be excluded as

impermissible impeachment evidence under Federal Rule of Evidence 609(b), and

the motion having been fully briefed, (Docs. 70, 73, 81), and taking Jackson’s
                                                            
              1
        The government does not intend to introduce evidence of Jackson’s 1982
conviction for drug distribution. (Doc. 73 at 3 n.3).
              2
         The government indicates that Jackson completed his 20-year sentence
of imprisonment for the 1992 murder and robbery convictions in 2012. (Doc. 73
at 8, 13).
 


arguments in turn: first, the court observing that evidence of other crimes, wrongs,

or acts is “not admissible to prove a person’s character” to show that said person

acted in conformity therewith on a particular occasion, FED. R. EVID. 404(b)(1), but

that such evidence “may be admissible for another purpose such as proving motive,

opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or

lack of accident,” FED. R. EVID. 404(b)(2), and the court further observing that, to be

admissible, any prior-act evidence must be “(1) offered for a proper purpose under

Rule 404(b)(2); (2) relevant to that purpose; (3) sufficiently probative under the Rule

403 balancing requirement; and (4) accompanied by a limiting instruction, if

requested,” United States v. Willis, 844 F.3d 155, 169 (3d Cir. 2016) (citing

Huddleston v. United States, 485 U.S. 681, 691-92 (1988)), cert. denied, 137 S. Ct.

2173 (2017), and it appearing that Jackson intends to present an entrapment

defense, (see Doc. 55), and the court noting that entrapment occurs when (1) the

government induces a defendant to commit a crime, and (2) the defendant was not

otherwise predisposed to commit that crime, United States v. Dennis, 826 F.3d 683,

690 (3d Cir. 2016) (citation omitted); United States v. Wright, 921 F.2d 42, 44 (3d Cir.

1990), and that evidence of a defendant’s character or reputation, including any

criminal record, is relevant to the predisposition prong of an entrapment defense

and may be properly admitted under Rule 404(b)(2) to establish predisposition,3

United States v. Lakhani, 480 F.3d 171, 179 (3d Cir. 2007); Wright, 921 F.2d at 45;

United States v. Ward, 793 F.2d 551, 555 (3d Cir. 1986), and, the court approaching
                                                            
              3
        Jackson’s proffered jury instruction on an entrapment defense also supports
this position. (See Doc. 67 at 11-13) (quoting THIRD CIRCUIT MODEL CRIMINAL JURY
INSTRUCTIONS, INSTRUCTION NO. 8.05 (2015)).


                                                               2
 


Jackson’s various criminal activities and conduct in groups, finding (1) as to

Jackson’s 1990 attempted burglary conviction, 1991 drug conviction, and 1992

murder and robbery convictions, that same are too far removed in time from the

instant offense conduct to be probative of Jackson’s predisposition to commit the

charged drug offense in this matter,4 but further that the fact that Jackson was on

parole for his 1992 offenses from 2012 to the present, (see Doc. 73 at 7-8), is both

relevant to and probative of his predisposition to commit the crime charged in this

matter; (2) as to Jackson’s purported wrongful conduct committed following his

release from prison, that evidence of Jackson’s 2012 unlawful re-entry is not

sufficiently probative of his predisposition to engage in criminal drug activity so as

to outweigh the risk of unfair prejudice that his immigration status will unfairly bias

the jury against Jackson; and (3) as to his 2017 drug distribution activities, that

same is highly probative of his predisposition to commit the instant drug offense

charged in that such evidence may show “an existing course of criminal conduct

similar to the crime for which the defendant is charged,” Lakhani, 480 F.3d at 179,

and that the probative value of this 2017 drug activity outweighs any risk of unfair

prejudice to Jackson, see United States v. Bergrin, 682 F.3d 261, 279 (3d Cir. 2012);

and the court concluding that, if Jackson successfully meets his burden of

production entitling him to raise an entrapment defense,5 the government may

                                                            
              4
        We also note the highly prejudicial nature of Jackson’s 1992 murder
conviction and its accompanying 20-year sentence. See FED. R. EVID. 403.
              5
        The government represents that it does not intend to introduce evidence
of Jackson’s prior convictions in its case in chief; rather, the government posits
that such evidence will only be introduced if Jackson pursues an entrapment


                                                               3
 


present evidence and testimony of Jackson’s parole status from 2012 to the present

and his 2017 drug activity; and second, as to Jackson’s alternative request that the

court exclude as impermissible impeachment evidence any information regarding

his 1990, 1991, and 1992 convictions, and the court observing that evidence of a

conviction for a crime punishable by more than one year imprisonment “must be

admitted in a criminal case in which the witness is a defendant, if the probative

value of the evidence outweighs its prejudicial effect to that defendant,” FED. R.

EVID. 609(a)(1)(B), and that when 10 years have passed since the later date of either

the witness’s conviction or release from confinement, evidence of said conviction is

only admissible if “its probative value, supported by specific facts and

circumstances, substantially outweighs its prejudicial effect,” FED. R. EVID.

609(b)(1), and the court finding that Jackson’s 1990 and 1991 convictions are subject

to Rule 609(b), and that, as discussed supra, the probative value of these convictions

does not substantially outweigh their prejudicial effect, and the court further

finding that, although Jackson was released from incarceration in 2012 for his 1992

murder and robbery convictions, the probative value of said convictions

nonetheless is significantly outweighed by the risk of unfair prejudice, see FED. R.

EVID. 609(a)(1)(B), and the court concluding that the government may not introduce

evidence or testimony of Jackson’s 1990, 1991, and 1992 convictions for

impeachment purposes in the matter sub judice, it is hereby ORDERED that:


                                                                                                                                                                                                
defense or as impeachment evidence. (Doc. 73 at 3-4). The government also notes
that it does not intend to introduce the facts underlying these past convictions.
(Doc. 73 at 12 n.5).


                                                                                              4
 


    1.   Jackson’s motion (Doc. 69) in limine is GRANTED in part and
         DENIED in part as follows:

         a.    Assuming arguendo that Jackson properly presents an
               entrapment defense, the government may not introduce, to
               show Jackson’s predisposition to commit the charged offense,
               the following: evidence or testimony of Jackson’s 1982
               conviction for drug distribution, 1990 conviction for attempted
               burglary; 1991 conviction for manufacturing, delivering, or
               possessing with intent to manufacture or deliver a controlled
               substance; 1992 convictions for murder and robbery; or 2012
               illegal re-entry into the United States.

         b.    If Jackson is permitted to present an entrapment defense, the
               government may introduce, to show Jackson’s predisposition to
               commit the charged offense, evidence or testimony of Jackson’s
               2017 drug distribution activities and that Jackson was on parole
               for an unrelated offense at the time such conduct occurred.

         c.    Absent another basis for admissibility that may arise during
               trial, the government may not introduce, for impeachment
               purposes, evidence or testimony of Jackson’s 1982 conviction for
               drug distribution; 1990 conviction for attempted burglary; 1991
               conviction for manufacturing, delivering, or possessing with
               intent to manufacture or deliver a controlled substance; and
               1992 convictions for murder and robbery.

    2.   Nothing in this order shall be construed as prohibiting the government
         from seeking to admit evidence of Jackson’s criminal history for a
         permissible purpose under the Federal Rules of Evidence.


                                  /S/ CHRISTOPHER C. CONNER
                                  Christopher C. Conner, Chief Judge
                                  United States District Court
                                  Middle District of Pennsylvania
